SUMMARY ORDER
Plaintiff James J. Reynolds appeals the District Court’s sua sponte dismissal of his pro se complaint. Plaintiffs complaint made a number of factual allegations against defendant City of New York, and sought $1 billion in damages and preliminary injunctive relief against defendant, pursuant to 42 U.S.C. § 1983. The District Court dismissed plaintiffs complaint under the authority of 28 U.S.C. § 1915(e)(2)(B)(ii). We assume the parties’ familiarity with the facts, the issues on appeal and the procedural history.
Upon a review of the record, and substantially for the reasons set forth in Chief Judge Mukasey’s careful and comprehensive Order of Dismissal dated February 4, 2005, we conclude that the District Court did not err in dismissing plaintiffs § 1983 complaint. We have considered all of plaintiffs arguments on appeal and find them to be without merit. Accordingly, we hereby AFFIRM the judgment of the District Court.